Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II which relates to Claims 1, 5-9, 12 & 14 (and as shown in Figures 6B & 6C). in the reply filed on March 17, 2022 is acknowledged.  The examiner agrees that Claim 14 (by virtue of its dependency) would also relate to Species II.

Response to Amendment
The amendment entered on March 17, 2022 has been entered.  As noted previously, the applicant has not made any arguments or amendments regarding the Claim Interpretation being made, so the interpretation for the term “clamping mechanism” (as outlined in the Non-Final Rejection entered on 01/22/2021) is being maintained.  Claims 2-4, 11 & 13 have not been elected.  Claims 1, 5-10, 12 & 14 remain pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment described Claims 1 & 10 (where the valve assembly is disposed fully within the valve cage)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Berry (US 1,476,794 A) (Berry hereinafter) in further view of Terwilliger (US 5,775,886 A) (Terwilliger hereinafter).
Regarding Claim 1, Berry discloses:  A clamping device for securing a suction or discharge valve assembly (10) to a cylinder (1) in a reciprocating compressor (Figure 1), the valve assembly being disposed within a valve cage (20) associated with the cylinder (see Figure 1), a valve cover (21) and seal (47), the clamping device comprising: 
a clamping mechanism (As noted above, the term “clamping mechanism” is being interpreted under 35 USC 112(f).  With respect to Berry, this prior art provides a teaching for the embodiment with the clamping mechanism being an integrated clamping flange with a plurality of fasteners (identical to what was described by the applicant in Paragraph 37 & shown in Figures 6B, 6C & 7).  In Berry, the identified outer peripheral portion of the “valve plate” (10) is equivalent to the applicants integrated clamping flange (as represented by the applicant in at least Figure 6B) and the “screws” (15) would be the plurality of fasteners) for securing the valve assembly (10) directly to the cylinder (see Figures 1 & 3; Page 1 – Line 55-60; Berry, describes how the valve assembly (10) is secured to the outer end of the cylinder (1) using a plurality of screws (15) that extend through a plurality of bolt passages (16) formed in the valve assembly (see Figure 3).  So, in Berry the valve assembly is secured to the cylinder in the same way (and in the same manner) as the valve assembly of the claimed invention.), 
wherein the clamping mechanism is disposed within the valve cage (see the annotation of Figure 1 below; the identified “clamping mechanism” (the valve assembly’s integrated clamping flange with a plurality of fasteners) is shown to be inserted within the identified valve cage (20).  This would result in the clamping mechanism being at least partially “disposed within  and is free of contact with the valve cover (21; see the annotation of Figure 1 below; The outer radial surface of the valve assembly is not in contact with the valve cover (21).).

    PNG
    media_image1.png
    375
    759
    media_image1.png
    Greyscale

Berry fails to disclose:  the valve assembly being disposed fully within the valve cage, such that the valve assembly is sealed from a surrounding environment by the valve cover.
However, Terwilliger does teach a reciprocating compressor with a reciprocating piston (40) where the discharge valve assembly (80) is sealed from a surrounding environment by the valve cage (30) & cylinder block (20).  PLEASE NOTE, the proposed modification is to modify Berry such that the axial surface of their cylinder block (1) & valve cage (20) are extended to engage with each other to eliminate the radial gap around the valve assembly (10), such that the valve assembly was sealed from the surrounding environment (as is being taught by Terwilliger).  The examiner also notes that Berry’s valve cover (21) would also be sealing the valve assembly from the surrounding environment by blocking fluid communication between the valve assembly & the surrounding environment through the bolt holes in the valve cage (20).  
Having the valve assembly of Berry completely sealed from the surrounding environment by the valve cage & valve cover would provide the benefit of protecting the valve from becoming 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify Berry such that the valve assembly was sealed from the surrounding environment by the valve cage & cylinder by having the valve assembly disposed fully within the valve cage and the cylinder, as taught by Terwilliger. 
With respect to the limitation specifying how the valve assembly is disposed fully within the valve cage, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the body of the valve assembly such that it was disposed fully within the valve cage is an obvious matter of design choice wherein no stated problem is being solved or unexpected results being obtained in having the valve fully disposed within the valve cage versus the arrangement disclosed by Berry & Terwilliger (so as Berry which has the valve assembly partially disposed within the valve cage) as long as the discharge valve assembly effectively functions as intended.  Looking to the applicant’s written description, this arrangement of having the discharge valve disposed fully within the valve cage
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify Berry (as modified by Terwilliger) such that the valve assembly was disposed fully within the valve cage, as such an arrangement would have been considered an obvious design choice to one of ordinary skill in the art. 
Regarding Claim 5, Berry & Terwilliger teaches the invention as disclosed above in Claim 1, wherein Berry further teaches:  wherein the clamping mechanism is integrated with the suction or discharge valve assembly (see the annotation of Figure 1 above).  
Regarding Claim 6, Berry & Terwilliger teaches the invention as disclosed above in Claim 5, wherein Berry further teaches:  wherein the clamping mechanism comprises a clamping flange that is integral to the suction or discharge valve assembly, the clamping flange for securing the suction or discharge valve assembly directly to the cylinder (see the annotation of Figure 1 above).  
Regarding Claim 7, Berry & Terwilliger teaches the invention as disclosed above in Claim 6, wherein Berry further teaches:  wherein the integrated clamping flange includes a plurality of openings (16; Figure 3) for receiving a plurality of fasteners (15) for securing the integrated clamping flange, and hence the suction or discharge valve assembly (10), to the cylinder (see the annotation of Figure 1 above).
Regarding Claim 8, Berry & Terwilliger teaches the invention as disclosed above in Claim 7, where Berry further teaches: wherein the plurality of fasteners (15) are elongated fasteners that extend adjacent to, but do not contact, the valve cover (see the annotation of Figure 1 above).

Please note that when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  
Regarding Claim 10, Berry discloses:  A method for securing a valve assembly (10) to a cylinder (1) of a reciprocating compressor (see Figure 1), the method comprising the steps of: 
placing the valve assembly (10) within a valve cage (20) associated with the cylinder (see Figure 1); 
securing the valve assembly (10) directly to the cylinder (see Figures 1 & 3; Page 1 – Line 55-60; Berry, describes how the valve assembly (10) is secured to the outer end of the cylinder (7) using a plurality of screws (15) that extend through a plurality of bolt passages (16) formed in the valve assembly (see Figure 3).  So, in Berry the valve assembly is secured to the cylinder in the same way (and in the same manner) as the valve assembly of the claimed invention.) via a clamping mechanism (As noted above, the term “clamping mechanism” is being interpreted under 35 USC 112(f).  With respect to Berry, this prior art provides a teaching for the embodiment with the clamping mechanism being an integrated clamping flange with a plurality of fasteners (identical to what was described by the applicant in Paragraph 37 & shown in Figures 6B, 6C & 7).  In Berry, the identified outer peripheral portion of the “valve plate” (10) is equivalent to the applicants integrated clamping flange (as represented by the applicant in at least Figure 6B) and the “screws” (15) would be the plurality of fasteners) disposed within the valve cage (see the annotation of Figure 1 below; the identified “clamping mechanism” (the valve assembly’s integrated clamping flange with a plurality of fasteners) is shown to be inserted within the identified valve cage (20).  This would result in the clamping mechanism being at least partially and having a plurality of openings (16) for receiving a first plurality of fasteners (15); and 
securing a valve cover (21) to the valve cage (20), the valve cover (21) having a second plurality of openings (see Figure 1) for receiving a plurality of cover fasteners (23); 
wherein the clamping mechanism (the integrated clamping flange formed on the outer radial portion of the valve body) and the first plurality of fasteners (15) have no contact with the valve cover (21; see Figure 1).

    PNG
    media_image1.png
    375
    759
    media_image1.png
    Greyscale

Berry fails to disclose the method steps of:  placing the valve assembly fully within the valve cage; and
securing the valve cover to the valve cage such that the valve assembly is sealed from a surrounding environment.
However, Terwilliger does teach a reciprocating compressor with a reciprocating piston (40) where the discharge valve assembly (80) is sealed from a surrounding environment by the valve cage (30) & cylinder block (20).  PLEASE NOTE, the proposed modification is to modify Berry such that the axial surface of their cylinder block (1) & valve cage (20) are extended to 
Having the valve assembly of Berry completely sealed from the surrounding environment by the valve cage & valve cover would provide the benefit of protecting the valve from becoming damaged during operation (because the body of the discharge valve would be protected by the valve cage & valve cover) AND would provide the added benefit of preventing any fluid leakage around the valve from escaping into the environment.  
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify Berry such that the valve assembly was sealed from the surrounding environment by the valve cage & cylinder by having the valve assembly disposed fully within the valve cage and the cylinder, as taught by Terwilliger. 
With respect to the limitation specifying how the valve assembly is disposed fully within the valve cage, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the body of the valve assembly such that it was disposed fully within the valve cage is an obvious matter of design choice wherein no stated problem is being solved or unexpected results being obtained in having the valve fully disposed within the valve cage versus the arrangement disclosed by Berry & Terwilliger (which has the valve assembly partially disposed within the valve cage) as long as the discharge valve assembly effectively functions as intended.  Looking to the applicant’s disposed fully within the valve cage is not explicitly state in the specification OR even show in the figures.  Figures 6A-C show the valve assembly (50) as only being partially disposed within the valve cage (40), where a bottom/lower portion of valve assembly is seen to extend within the body of cylinder (where the valve seat (13) represents the upper surface of the cylinder).  In the applicant’s Summary of the Disclosure (see Paragraph 12) they broadly recite that “the valve assembly at least partially disposed within a valve cage”.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify Berry (as modified by Terwilliger) such that the valve assembly was disposed fully within the valve cage, as such an arrangement would have been considered an obvious design choice to one of ordinary skill in the art. 
Regarding Claim 12, Berry & Terwilliger teaches the method as disclosed in Claim 10, wherein Berry further discloses:  wherein the clamping mechanism is a flange integrated into the valve assembly (see the annotation of Figure 1 below).  

    PNG
    media_image1.png
    375
    759
    media_image1.png
    Greyscale


Claims 9 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berry & Terwilliger as applied to Claims 1 & 5-8 above, and in further view of Sciaky (US 3,742,365 A) (Sciaky hereinafter).
Regarding Claim 9, Berry & Terwilliger teaches the invention as disclosed above in Claims 1 & 5-7 (Claim 9 was identified as being dependent on any of claims 1, 2 & 4-7, so this rejection is directed to Claim 9 being dependent on any of Claims 1 & 5-7), Berry does disclose:  further comprising a seal (47) located between the valve assembly (10) and the cylinder (this seal is disposed between the valve assembly & cylinder in the same way as the applicant’s invention).
Berry & Terwilliger both fail to teach:  wherein the seal includes a zig-zag or wavy pattern such that a portion of the seal lies adjacent to a perimeter of the valve assembly between fastener openings while a portion of the seal lies interior of the fastener openings.
However, Sciaky teaches how it was known how it was known how zig-zag o-rings could be used for sealing because these o-rings retain their sealing ability and have exceedingly long life (see Column 2 - Lines 63-66).  This is because by having the seal set in a zig-zag pattern, there will not be any bunching or wrinkling of the o-ring because any sliding motion would be transverse to the o-ring (see Column 2 - Lines 55-59).  This would be beneficial to the valve assembly of Berry because once the valve assembly (10) is inserted onto the cylinder (6), any rotational movement of the valve assembly (such as rotating the valve assembly to align the fastener openings on the valve assembly to align with the openings in the cylinder) would not result in any bunching or wrinkling of the o-ring, thereby increasing the life expectancy of the o-ring and reducing maintenance time/costs.  So, the proposed modification is to have the seal include a zig-zag or wavy pattern such that a portion of the seal lies adjacent to a perimeter of the valve assembly (this would be met upon the modification of Berry to have a wavy/zig-zag o-ring as taught by Sciaky).
With respect to the limitation of the zig-zag or wavy pattern seal being arranged such that a portion of the seal lies between fastener openings while a portion of the seal lies interior of the fastener openings, this is held to be an obvious design choice because having the seal disposed specifically such that “a portion of the seal lies between fastener openings while a portion of the seal lies interior of the fastener opening” has not been described by the applicant as solving any specifically stated problem OR would provide some novel/unexpected result.  Based on the examiners understanding, the only benefits are in the “zig-zag or wavy pattern” of the seal, not the location (see Paragraph 43).  
For this reason, as long as the seal has “a zig-zag or wavy pattern” and “is located between the valve assembly and the cylinder”, then its specific location does not any patentable significance.
Therefore the examiner holds that it would have been well within the capabilities of a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Berry (as modified in view of any of Claims 1 & 5-7) to have a seal located between the valve assembly and cylinder with a zig-zag or wavy pattern, as taught by Sciaky, which would ensure that the seal did not become bunched up or wrinkled if the valve assembly is rotated across the valve seat of the cylinder to align the plurality of openings to allow for the insertion of the plurality of fasteners.
Regarding Claim 14, this claim is reciting the same limitations that were previously recited in Claim 9.  Therefore, Claim 14 is rejected under the same prior art and motivations as those used in the rejection of Claim 9.

Response to Arguments
The applicant’s arguments entered on January 05, 2022 have been fully considered.
With respect to the applicant’s arguments regarding how the proposed amendments would overcome the previous rejections using Sahle as the primary reference, the examiner agrees.  However, Sahle is no longer being relied upon as a primary reference.  Therefore, all of the arguments/remarks directed to those rejections using Sahle as the primary reference are rendered moot.
With respect to the applicant’s arguments regarding how both Berry & Sahle fail to teach the features of “the valve assembly being disposed fully within a valve cage associated with the cylinder such that the valve assembly is sealed from a surrounding environment”, that the clamping mechanism secures “the valve assembly directly to the cylinder”, & that “the clamping mechanism is disposed within the valve cage and is free of contact with the valve cover”.
The applicant has argued that the valve assembly of Berry does not teach having the valve assembly disposed “fully within a valve cage”, because Berry has a portion of the interpreted valve assembly (10) extending downwardly beyond the bottom end of the interpreted valve cage (20) and is therefore not “fully within” the valve cage.  While the examiner agrees that the discharge valve of Berry is not “fully within” the valve cage, as noted above this amendment is not sufficient to overcome the prior art.  This is because the applicant has not provided any explanation as to how having the valve disposed “fully within” the valve cage is solving any stated problem OR at least partially disposed in a valve cage” (which alludes to an arrangement where the valve assembly is fully disposed in the valve cage, but also allows for embodiments where the valve assembly is only partially disposed in the valve cage).  Therefore, having valve assembly disposed fully within the valve cage would have been considered an obvious matter of design choice.  
With respect to the clamping mechanism securing the valve plate directly to the cylinder, this amendment modified the scope of the claimed invention thereby necessitating a new interpretation of Berry to meet this arrangement.  As noted in the rejection above, Berry would still provide a teaching for having the valve assembly secured directly to the cylinder via the clamping mechanism.
The applicant has made some arguments against the proposed combination of Berry in view of Sahle, however since Sahle is not being relied upon in the current rejection, these arguments are rendered moot.
With respect to Habicht & Sciaky, the applicant has argued that these teaching references fails to address the identified deficiencies of both Berry & Sahle (as noted previously).  However, as noted above Sahle is no longer being relied upon in the current rejection, one of the identified deficiencies of Berry (how the valve assembly is not fully disposed within the valve cage) is also deficient in the applicant’s invention and the second identified deficiency of Berry (how the previous interpretation does not have the valve assembly secured directly to the cylinder) could still be taught by Berry using a new interpretation. 
For these reasons, the applicant’s arguments regarding how the amended claims are now in condition for allowance were not found to be persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peterson (US 5,567,121 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746